DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final, first Office Action responsive to Applicant’s communication of 10/22/19, in which applicant filed the application.  Claims 1-20 are pending in the instant application and have been rejected below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10; 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the one or more similar characteristics or features.” However, claim 3 depends from claim 1, not claim 2, where “similar characteristics of features” is introduced. There is insufficient antecedent basis for the claim 3 limitation. Examiner suggests amending claim 3 to depend from claim 2.
Claim 10 recites limitations similar to claim 3 and is rejected for the same reasons.
Claim 6 recites “to support data or non-support data.” There is insufficient antecedent basis for the limitations. The only previous data is “heterogeneous temporal datasets” and “heterogeneous chronological data” in claim 1. It is unclear how the claim is reciting that the data inputted is actually “support” or “non-support.” For purposes of applying prior art only, Examiner’s best guess is based on par 79 as published where it states that reasoning includes “support/evidence for the recommended lists of positive and/or negative land-use interventions”, such that the claim could be amended to recite “The method of claim 1, further including associating the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof to support the recommendations the recommendation 
Claims 13 and 19 recite similar limitations and are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 

recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “mental process” (concepts performed in the human mind (including an observation, evaluation, judgment, opinion - preamble in claim 1 says “intelligent” land use planning recommendations; par 26 as published states the “intelligent” may be “thinking, reasoning,” or “mental process of knowing, including… reasoning and judgement”; paragraph only states that “intelligent”  may be performed using a machine learning. Claim 1 does not require “machine learning.” Claim 1 is also directed to abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – teaching and following rules or instructions – here, claim 1 is just teaching or giving recommendations to a person on what to do with land; specification paragraph 16-17 as published states the decision of what to do can be based on being in a city area, or for how much to grow/harvest for a crop. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
These elements of “computing environment by a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing environment by a processor” are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to a system at step 1, which is a statutory category. Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 8 recites computers with executable instructions to perform each step. Similar to the analysis of claim 1, this is just “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. 
Independent claim 15 is directed to an article of manufacture (non-transitory computer-readable storage medium) at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2, claim 15 recites non-transitory computer-readable 
Claims 2-3, 5-6, 9-10, 12-13, and 18-19 recite the specifics of the data gathered/analyzed (e.g. features; similar features; collecting feedback; “support” (i.e. evidence/explanations) as to which recommended interventions are best) which is narrowing the abstract idea. 
Claims 4, 11, and 17 recite a limitation of “learning”, which could be machine learning, which is an additional element. At the high level it is recited, this is an additional element of having the computer “learn” which is “apply it” on a computer – MPEP 2106.05f.
Claims 7, 14, and 20 recite additional limitations of having images, training and classifying images, indexing the images and text. These limitations, at this time, are viewed as field of use (MPEP 2106.05h) as there are no specifics on the training/classifying/indexing of the images and how it relates to the final step of “recommending” interventions. The final step of “providing supporting evidences” is similar to claim 6 and is narrowing the abstract idea by stating how the analysis works for making the recommendation.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaman (US 2019/0133026).
Concerning claim 1, Seaman describes:
A method for providing intelligent land use planning recommendations (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network.) using heterogeneous temporal datasets (Seaman – See par 56 - Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period. See par 57 - the farm networking service can obtain the data from a farm control system on a periodic schedule, such as, without limitation, at 1-minute intervals, 5-minute intervals, 1-hour intervals, or 24-hour intervals. Different types of data can be obtained at different time intervals) in a computing environment by a processor (Seaman – See par 87 - For example, the farm control system and the farm networking service can be implemented as or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules, executed by the computing device), comprising: 
recommending one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data (Seaman – See par 59 -  In some embodiments, the farm networking service can include one or more applications that analyze the data received from an individual farm and send communications to the farm based on the analyzed data; see par 60 - In some embodiments, the farm networking service can be operative to monitor various farm operations using selected filters. A user notification can be a prediction of a cause or a likely outcome from a given input, following which a user can directly check the farm operation at issue. See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers. See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network).

Concerning independent claim 8, Seaman describes:
A system for providing intelligent land use planning recommendations using heterogeneous temporal datasets (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network) in a computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system (Seaman – See par 87 - For example, the farm control system and the farm networking service can be implemented as or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules, executed by the computing device) to: 
recommend one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data (Seaman – See par 59 -  In some embodiments, the farm networking service can include one or more applications that analyze the data received from an individual farm and send communications to the farm based on the analyzed data; see par 60 - In some embodiments, the farm networking service can be operative to monitor various farm operations using selected filters. A user notification can be a prediction of a cause or a likely outcome from a given input, following which a user can directly check the farm operation at issue. See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers. See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network).

Concerning independent claim 15, Seaman describes:
A computer program product for, by a processor, providing intelligent land use planning recommendations using heterogeneous temporal datasets (Seaman – See par 47 - The farm networking service can monitor various parameters and, based on the obtained data, can provide automatic control of farm operations and/or can provide notifications to one or more users associated with each farm. The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Seaman – See par 87 - For example, the farm control system and the farm networking service can be implemented as or can include one or more computing devices that include a combination of hardware, software, and firmware that allows the computing device to run an applications layer or otherwise perform various processing tasks. par 89 - Processing tasks can be implemented with computer-executable instructions, such as application programs or other program modules, executed by the computing device), the computer-readable program code portions comprising: 
an executable portion that recommends one or more positive land-use interventions, one or more negative land-use interventions, or a combination thereof for a selected geographical region from heterogeneous chronological data (Seaman – See par 59 -  In some embodiments, the farm networking service can include one or more applications that analyze the data received from an individual farm and send communications to the farm based on the analyzed data; see par 60 - In some embodiments, the farm networking service can be operative to monitor various farm operations using selected filters. A user notification can be a prediction of a cause or a likely outcome from a given input, following which a user can directly check the farm operation at issue. See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers. See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network).

Concerning claim 4, Seaman describes:
The method of claim 1, further including learning the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof from one or more data sources during a selected time period (Seaman – See par 47 - The farm networking service can learn from the monitored and uploaded data to adjust parameters of farm operations. The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network).
Claims 11 and 17 are similar to claim 4. Claims 11 and 17 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6, 9-10, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 2019/0133026) in view of Frieberg (US 2020/0150631).
Concerning claim 2, Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). While suggested, Seaman does not explicitly disclose “similar” as recited.
Frieberg discloses:
The method of claim 1, further including identifying one or more geographical regions having one or more similar characteristics or features to the selected region (Frieberg – See par 26 - The agronomic responses (e.g., yields) may be aggregated responses from a plurality of fields in a geographical area having a similar agronomic environment, also known as a performance zone. A field may have one performance zone type. As an example, a first portion of a field may be performance zone one and a second portion of a field may be performance zone two. The agronomic responses from a plurality of fields having the same agronomic environment may be aggregated together to provide a prediction, forecast, or estimation of future agronomic responses within a same or similar agronomic environment or performance zone.)
Both Seaman and Frieberg are analogous art as they are directed to assessing treatments for land/agriculture/farm (See Seaman Abstract; Frieberg Abstract). Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). Frieberg improves upon Seaman by explicitly disclosing aggregating similar agronomic environments or fields for prediction of future agronomic responses (See par 26). One of ordinary skill in the art would be motivated to further include explicitly using similar environments to efficiently improve upon the patterns looking at similar local/regional/climate data in Seaman.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of learning from aggregated data to enables best practices and crop recipes for farms in Seaman to further explicitly use similar zones for predictions as disclosed in Frieberg, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.


	Concerning claim 3, Seaman in combination with Frieberg discloses:
The method of claim 1, further including using the heterogeneous chronological data is used to identify the one or more similar characteristics or features (Seaman - See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand.; 
Frieburg – See par 26 - The agronomic responses from a plurality of fields having the same agronomic environment may be aggregated together to provide a prediction, forecast, or estimation of future agronomic responses within a same or similar agronomic environment or performance zone), wherein the heterogeneous chronological data includes both structured data (Seaman – see par 56 - The farm networking service can obtain data directly from the farm control system, including data such as, without limitation, climate data, equipment and operational data, and crop yield data. Climate data can include, without limitation, parameters within the contained environment such as humidity, CO.sub.2 levels, temperature, air flow across the crops, water and nutrient levels supplied to the crops, and parameters of the nutrient solution such as pH, conductivity, oxygen content, and temperature. Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period (each of these disclose various “structured” data); see par 58 - Such data can include, without limitation, pricing data, operations data, location data, purchases, and support (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Seaman – par 71 -  At a network level, the farm network service can employ pattern processing using the aggregated data from multiple farms across the network. Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.).
It would have been obvious to combine Seaman and Frieberg for the same reasons as discussed with regards to claim 2.
Claim 10 is similar to claim 3. Claim 10 is rejected for the same reasons.

Concerning claim 16, Seaman discloses analyzing that are relevant to “local and/or regional market data, such as crop yields and pricing” (see par 71) and looking at comparison data for climate (See par 72). While suggested, Seaman does not explicitly disclose “similar” as recited.
Frieberg discloses:
The computer program product of claim 15, further including an executable portion that:
identifies one or more geographical regions having one or more similar characteristics or features to the selected region (Frieberg – See par 26 - The agronomic responses (e.g., yields) may be aggregated responses from a plurality of fields in a geographical area having a similar agronomic environment, also known as a performance zone. A field may have one performance zone type. As an example, a first portion of a field may be performance zone one and a second portion of a field may be performance zone two. The agronomic responses from a plurality of fields having the same agronomic environment may be aggregated together to provide a prediction, forecast, or estimation of future agronomic responses within a same or similar agronomic environment or performance zone.) 
Seaman in combination with Frieberg discloses:
use the heterogeneous chronological data is used to identify the one or more similar characteristics or features (Seaman - See par 71 - Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand.; 
Frieburg – See par 26 - The agronomic responses from a plurality of fields having the same agronomic environment may be aggregated together to provide a prediction, forecast, or estimation of future agronomic responses within a same or similar agronomic environment or performance zone), wherein the heterogeneous chronological data includes both structured data (Seaman – see par 56 - The farm networking service can obtain data directly from the farm control system, including data such as, without limitation, climate data, equipment and operational data, and crop yield data. Climate data can include, without limitation, parameters within the contained environment such as humidity, CO.sub.2 levels, temperature, air flow across the crops, water and nutrient levels supplied to the crops, and parameters of the nutrient solution such as pH, conductivity, oxygen content, and temperature. Operational data can include, without limitation, amounts of resources consumed over a time period, such as the volume of water and fuel or pounds of nutrients. Yield data can include, without limitation, the amount of a particular crop harvested over a time period (each of these disclose various “structured” data); see par 58 - Such data can include, without limitation, pricing data, operations data, location data, purchases, and support (pricing and purchases discloses same as “economic indices” example from par 16 as published)) and unstructured data (Seaman – par 71 -  At a network level, the farm network service can employ pattern processing using the aggregated data from multiple farms across the network. Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.).
It would have been obvious to combine Seaman and Frieberg for the same reasons as discussed with regards to claim 2 and 3.

	Concerning claim 6, Seaman discloses that farmers can give explanations for different outcomes for what happens on a crop/farm (See par 71, FIG. 13).

Frieberg discloses:
The method of claim 1, further including associating the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination thereof to support data or non-support data (Frieberg – See par 61 -The optimal treatment application 110 may include a performance zone module 508 for receiving agronomic environmental characteristics or factors associated with a portion of a field and determining that the portion of the field represents a particular performance zone of the number of performance zones based on the agronomic environmental characteristics associated with the portion of the field. See par 63 -The optimal treatment application 110 may include a machine communication module 512 for communicating the particularized treatment level to the machine 104. The machine 104 may apply the particularized treatment level to the portion of the field to optimize an agronomic response based on the particular performance zone as well as forecasted weather for the remainder of the growing season, economic factors and grower risk tolerance, among others).
It would have been obvious to combine Seaman and Frieberg for the same reasons as discussed with regards to claim 2.
Claims 13 and 19 are similar to claim 6. Claims 13 and 19 are rejected for the same reasons.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 2019/0133026) in view of de Lichana (US 2013/0325878).
Concerning claim 5, Seaman discloses aggregating data from multiple farms (See par 47), looking at relevant data for a climate for best growing parameters and settings (See par 72), and connecting to a community supported agriculture (CS) (See par 66). However, Seaman does not disclose the limitations.
de Lichana discloses:
The method of claim 1, further including collecting feedback data relating to the one or more positive land-use interventions, the one or more negative land-use interventions, or a combination (de Lichana – see par 23 - During Control and Follow-up (208) phase, the system continues to monitor the use of the land, the effectiveness of the services provided, and the quality of life of those who live and/or work in the environment impacted by the plan. The system can monitor, correct, verify conformity, and receive responsive feedback from those who live and/or work in the impacted area. During this phase, the system must be capable of correcting services that are provided, based at least in part on the received feedback. See par 36 - the plan management system collects social media feedback via the social media interface. Based on the collected sensor and/or social media, the system can update the plan in real time. The system uses the social media interface 170 in primarily two ways: to obtain feedback on the plan, its implementation, or proposed changes; and to obtain data about the community, environment, and/or the associated geographic area.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of learning from aggregated data to enables best practices and crop recipes for farms in Seaman to further explicitly use feedback, such as from a social network, to improving a plan for land for a geographical area as disclosed in de Lichana, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Claims 12 and 18 are similar to claim 5. Claims 12 and 18 are rejected for the same reasons.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 2019/0133026) in view of Adam (US 2013/0325878).
Concerning claim 7, Seaman in combination with Adam discloses:
The method of claim 7, further including: 
representing the heterogeneous chronological data of the selected geographical region as images (Seaman – see par 52 – farm control system controls and monitors various components; still and video cameras for providing visual monitoring of the plants; see par 53 – camera to capture visual records of plant growth; in light of Adam applied below, it is noted that Adam also discloses the limitation-  Adam – see par 28, FIG. 1C – data content and services 105 receives data from data feeds and content generators may include data associated with weather, climate, land use information, satellite imagery; data content and services 105 receives transformed and classified image data from the remote sensor analysis process 200; see par 32, FIG. 2 - The transformed images are then stored in the transformed images and indices 206 module ready to be received by the data content and services 105, additionally, they are ready to be processed by the change detection algorithm module 207. The change detection algorithm module compares images from two or more time periods and calculates points and/or areas of statistically significant change.)
Seaman discloses collecting visual records such as from cameras (See par 52, 53). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). However, Seaman does not explicitly disclose “training and classifying the images using a machine learning operation.”

training and classifying the images using a machine learning operation (Adam par 33 – images in storage 203 may also go through an image classification 208 process where the various vegetation images will be classified to determine the type and species of the vegetation; The classified images are then stored in a dataset by species 209 module and ready to be received by the data content and services 105. As stated above, in this example implementation, the entire remote sensor analysis flow provides a means to transform and classify images to determine geospatial vegetation mapping and/or vegetation species for predictive analysis, preventative maintenance, and associated mitigation strategies; see par 34 - Over time, the system analyzes and predicts trends through learning algorithms to predict vegetation progression towards the infrastructure, provides insights towards identifying the escalation of risk in relation to the infrastructure, and provides insights for management urgency and prioritization (i.e. “mitigative action”)).
Seaman in combination with Adam discloses:
indexing both data of the images and associated text data describing land-use interventions in the selected geographical region (Seaman – See par 71 -  Pattern processing can include patterns relevant to local and/or regional market data, such as crop yields, pricing, and demand. For example, referring to FIG. 13, a machine learning algorithm can include a data set obtained from farms for a particular crop. Key events and outcomes can be added as available, automatically or by a user, with explanations, can be added by the farmers.
discloses both images and text - Adam – See par 6 – Further, the active and passive data uploaded, as well as, the data feeds from public, private, and/or government agencies are optionally combined and used as input into a web application, where an end-user can view the vegetation risk, associated attribute data, images, video, audio, and/or geospatial maps that identify the location and context of the vegetation risk; See par 25 - The data collected by user input is stored on the mobile device's internal memory and the type of data collected as part of the active device data collection 101 includes images, video, text, audio, GPS location, and other metadata associated of the vegetation risk.); and 
recommending a list of positive land-use interventions (Seaman - See par 47 - The farm networking service can aggregate data from multiple farms in the network to enable learning of best practices, crop recipes, and other information for all of the farms in the network; See par 72- At the network level, parameters can be analyzed and compared. Across an entire network, data relevant to the climate, equipment, and crop yield is collected and analyzed for current best growing parameters and settings. [0073] Updates of existing recipes for a particular crop based on the new, learned information can be saved and updates sent to farms on the network) and a list of negative land-use interventions of similar geographical areas (Adam – See par 11 - Algorithms are used in the present invention for processing the active and passive input data, validating the risk categorization and automatically routing the incident using established and learned rules. Additionally, this solution of the present invention provides a visual representation of incidents at the end of a selected interval, (for example, a treatment year or season), to facilitate the review, evaluation and/or modification of management practices (for example, efficacy of vegetation management) in the future, (for example, in the following treatment year or season). See par 6 - Further, in the same implementation of the invention, the web application, receiving status input from executed mitigation strategies on the vegetation risk, alerts the end-user of the completion status and other metrics regarding the vegetation risk and execution strategy. see claim 12, 15 – active data includes results from mitigation actions [thus, some mitigation actions are better than others]) and providing supporting evidences with the list of positive land-use interventions and the list of negative land-use interventions (Adam – See par 6 – Further, the active and passive data uploaded, as well as, the data feeds from public, private, and/or government agencies are optionally combined and used as input into a web application, where an end-user can view the vegetation risk, associated attribute data, images, video, audio, and/or geospatial maps that identify the location and context of the vegetation risk. Geospatial data is information that describes the location and attributes of things and has some spatial component to it. The geospatial maps may additionally include related geospatial layers including but not limited to one or more of weather data, wetlands, water features, vegetation layout, land cover type, satellite imagery, historic application data and the like to assist in management and assessment activities related to mitigation strategies for the vegetation risk. Further, receiving status input from executed mitigation strategies on the vegetation risk, alerts the end-user of the completion status and other metrics regarding the vegetation risk and execution strategy; See par 11 - Additionally, this solution of the present invention provides a visual representation of incidents at the end of a selected interval, (for example, a treatment year or season), to facilitate the review, evaluation and/or modification of management practices (for example, efficacy of vegetation management) in the future, (for example, in the following treatment year or season). See par 36 - Historical and current weather data are important variable in understanding vegetation treatment efficacy. This analysis then provides a guideline for optimum weather conditions to apply future treatments and understand efficacy of historic treatments.).
Both Seaman and Adam are analogous art as they are directed to assessing treatments for land/agriculture (See Seaman Abstract; Adam Abstract). Seaman discloses collecting visual records such as from cameras (See par 52, 53). Seaman also discloses “machine learning” based on data sets obtained from farms for a particular crop (See par 71). Adam improves upon Seaman by explicitly disclosing classifying images using learning (See par 33-34), combining text and images (see par 6, 25), and recommending actions to take with “support” (See Adam par 6 – describing location and attributes of things; features for assisting in mitigation strategies; alerting on execution strategy; par 25 – metadata for vegetation risk; par 36 – weather as “reason/support” for efficacy of different historic treatments). One of ordinary skill in the art would be motivated to further include explicitly using learning to classify images and aid in the recommendations for land/farming operations to efficiently improve upon the patterns looking at similar local/regional/climate data in Seaman.

Claims 14 and 20 are similar to claim 7. Claims 14 and 20 are rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Detwiler (US 2006/0025971) – directed to computer-implement land planning system that uses heuristics to find a solution (See Abstract)
Ethington (US 2016/0232621) – directed to recommending agricultural activities based on agricultural intelligence computer system (See abstract)
Lichana (US 2004/011777) – directed to land-use planning to generate quality of life based on qualified and quantified parameters (See Abstract)
Murr (US 2018/0293671) – directed to classifying images of crops (See par 47, Abstract)
Ochs (US 2006/0015374) – directed to plan for application of crop input to a field within a defined geographic area (See abstract)
Zhang (US 2019/0108640) – directed to crop suggestions using deep learning and annotations of image crops (See abstract)
Thakur, “Demonstrating PlanetSense: Gathering Geo-Spatial Intelligence from Crowd-sourced and Social-media Data,” 2016, Proceedings of the 24th ACM SIGSPATIAL International Conference on Advances in Geographic Information Systems, pages 1-4 – directed to harness crowd or social data for “land use” (See page 1, 3)
Yang, “An integrated view of data quality in Earth observation,” 2013, In Philosophical Transactions of the Royal Society A: Mathematical, Physical and Engineering Sciences, Vol. 371, pages 1-16 – directed to estimating crop productions based on climate, land classification, economic data, yield model (See page 6, FIG. 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619